Citation Nr: 0824787	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-03 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by night sweats.  

2.  Entitlement to service connection for contact dermatitis.

3.  Entitlement to service connection for actinic keratoses 
and seborrheic keratoses.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to May 1992, 
to include service in Southwest Asia from July 1, 1991 to 
March 31, 1992.  See DD 214; VA Form 3101.  He also reported 
a period of service in the Naval Reserves from May 1993 to 
May 2002.  See VA Form 21-526 received June 2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 Decision Review Officer (DRO) 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied the 
claims.  

The Board notes that the veteran originally filed a claim for 
entitlement to service connection for skin rashes as a result 
of his service in the Persian Gulf.  See id.  This claim was 
denied in a December 2002 rating decision, which the veteran 
did not timely appeal.  Subsequent to a VA compensation and 
pension (C&P) skin diseases examination, new claims for more 
specific skin disorders were adjudicated in the December 2004 
DRO decision that is the subject of this appeal.  This 
decision adjudicated separate claims for contact dermatitis 
and actinic keratoses and seborrheic keratoses.  Therefore, 
the Board has styled the issues accordingly.  

A September 2004 letter indicates that the veteran was 
scheduled for a hearing before a DRO in October 2004.  It 
appears that the veteran's representative determined that an 
examination was warranted instead of the hearing.  See March 
2005 notice of disagreement (NOD).  In a May 2008 statement, 
the veteran waived his request for a DRO hearing.  See 
facsimile received May 2008.  

In a December 2005 VA Form 21-4138, the veteran filed a claim 
to reopen entitlement to service connection for obstructive 
sleep apnea.  The RO acknowledged receipt of this claim in a 
February 6, 2006 letter, but review of the claims folder does 
not reveal that the RO has adjudicated this issue.  The Board 
also notes that in an August 2006 VA Form 21-4138 and in a 
statement received by his representative in May 2007, 
respectively, the veteran appears to be seeking service 
connection for abdominal pain of his upper intestine and 
migraines.  Review of the claims folder does not reveal that 
the RO has addressed these issues.  In light of the 
foregoing, these matters are REFERRED to the RO for 
appropriate action.  

The Board also notes that review of the claims folder 
contains a photocopy of the first page of a rating decision 
dated October 2006, which continued the 10 percent evaluation 
assigned for irritable bowel syndrome.  The complete rating 
decision should be associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007), are met.  

As an initial matter, there have been a number of records 
submitted directly to the Board following certification of 
the veteran's claims on May 18, 2006.  See VA Form 8.  
Although several waivers of RO consideration have been filed 
by the veteran, see e.g., June 2006 waiver and October 2006 
VA Form 21-4138, it does not appear that the veteran has 
waived RO consideration of all the evidence submitted.  As 
the claims must be remanded for other reasons to be further 
discussed, the Board finds no harm in also remanding the 
claims to the RO/AMC for consideration of this evidence.  38 
C.F.R. § 20.1304(c) (2007).

The veteran seeks service connection for an undiagnosed 
illness manifested by night sweats and service connection for 
several skin disorders.  Although the RO sent adequate notice 
following receipt of the veteran's original claim related to 
his skin, see August 2002 letter, the veteran was not 
provided with a new notice following receipt of his new 
claims for service connection for contact dermatitis, actinic 
keratoses, and seborrheic keratoses, and has not been 
provided notice of the information and evidence that is 
necessary to substantiate a claim for service connection for 
an undiagnosed illness manifested by night sweats.  See 38 
U.S.C.A. § 5103(a).  This should be accomplished on remand.  

As noted above, the veteran reported serving in the Naval 
Reserves from May 1993 to May 2002.  See VA Form 21-526 
received June 2002.  This service has not been verified.  In 
addition, while review of the claims folder reveals that 
service treatment records from the veteran's Reserve service 
have been obtained, it is unclear whether the records 
obtained comprise his complete records.  On remand, the 
RO/AMC should attempt to verify the veteran's period of 
service in the Reserves and obtain his complete Reserve 
service treatment records.  

The veteran's service treatment records reveal that he was 
assessed with contact dermatitis related to contact with 
poison ivy in August 1988.  See health record.  The remaining 
service treatment records, to include those dated during his 
period of service in Southwest Asia, do not contain any 
reference to complaint of, or treatment for, a condition of 
the skin.  In addition, the veteran consistently denied 
having any skin diseases during in-service examination.  See 
e.g., reports of medical history dated May 1992, March 1993, 
December 1995 and April 1997.  

Post-service records reveal that the veteran was seen with 
skin lesions in June 2003 and that a dermatology consultation 
was ordered.  See VA progress note.  The veteran was assessed 
with actinic keratosis (AK) and seborrheic keratosis in 
November 2004.  See dermatology consult response.  The Board 
notes that just prior to the dermatology consult, the veteran 
underwent a VA C&P skin diseases examination, during which he 
was diagnosed with history of (H/O) contact dermatitis in 
past with no apparent lesions today.  No opinion on etiology 
was provided.  A December 2005 letter from Dr. P.S. Glassman 
reports that the veteran has had sporadic skin rashes over 
the past several years.  In addition, a March 2007 
dermatology record from Oakland Park outpatient clinic 
reveals that the veteran complained of a history of about 
four episodes of flushing in the last 10 years that lasted 
approximately one hour.  The assessment was seborrheic 
keratosis and history of non specific flushing.  The Board 
finds that the veteran is competent to describe the episodes 
of flushing he has experienced since approximately 1997.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a lay person 
is competent to describe the physical manifestations of 
his/her disease or disability).

The Board finds that the veteran's claim for entitlement to 
service connection for contact dermatitis and actinic 
keratoses and seborrheic keratoses must be remanded for a VA 
examination for the purpose of ascertaining the etiology of 
his diagnosed conditions.  This is particularly important 
given the fact that the earliest post-service medical record 
indicating the veteran's complaint of skin problems is dated 
one month after his reported discharge from Reserve service.  
It is also important given the veteran's March 2007 report of 
skin flushing for approximately 10 years, which would fall 
during his reserve service, Dr. Glassman's report that the 
veteran has had skin rashes for several years, and in light 
of the fact that the veteran's entire Reserve record may not 
be associated with the claims folder.  In addition, no 
opinion on etiology was provided during the November 2004 VA 
C&P skin disease examination afforded the veteran.  

The veteran's service treatment records reveal that he 
complained of rare night sweats, but denied fevers and 
chills, in February 1997.  See annual certificate of physical 
condition.  Post-service evidence consists of letters from 
the veteran's mother and ex-wife.  The veteran's mother 
reports that the veteran lived with her for a short while 
after his return from service and had night sweats.  See 
undated letter from P.L.  The veteran's ex-wife indicates 
that the veteran sweat when he slept.  See July 2002 email 
from D.L.  The medical evidence associated with this claim 
consists of letters from Dr. Glassman dated December 2005 and 
August 2006.  Dr. Glassman reports that the veteran has been 
a patient of his since September of 1992, and that the 
veteran reported experiencing night sweats that would cause 
him to awaken with his pillow soaking wet about three to four 
times per week.  

The veteran has not been provided an appropriate VA 
examination in connection with his claim for service 
connection for an undiagnosed illness manifested by night 
sweats.  This should be accomplished on remand.  

In addition, the Board also finds that on remand, the RO/AMC 
should attempt to obtain the records associated with Dr. 
Glassman's treatment of the veteran, as the only evidence 
submitted by the veteran from his private medical provider 
consists of several letters describing the veteran's medical 
problems.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records from appropriate facilities dated 
since April 2006.  

2.  Verify the dates and types of the 
veteran's service in the Naval Reserves 
after his discharge from active service 
in May 1992.  Complete copies of the 
veteran's service treatment records, if 
not already of record, should also be 
obtained for this period.

3.  Notify the veteran (1) about the 
information and evidence not of record 
that is necessary to substantiate his 
claims for service connection for contact 
dermatitis, actinic keratoses, and 
seborrheic keratoses, and for an 
undiagnosed illness manifested by night 
sweats; (2) about the information and 
evidence that VA will seek to provide; 
and (3) about the information and 
evidence the claimant is expected to 
provide.  

4.  Make arrangements to obtain the 
veteran's complete records from Dr. 
Glassman.  



5.  After the foregoing has been 
completed, schedule the veteran for a VA 
skin examination.  The claims folder, to 
include a copy of this remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
in conjunction with the examination 
report.

The examiner is asked to state whether it 
is at least as likely as not (50 percent 
or greater probability) that any current 
skin disorder(s) had it onset during 
service or is related to service.  The 
examiner should provide a rationale for 
the opinion.

6.  The veteran should also be scheduled 
for a VA examination to determine the 
etiology of his reported night sweats.  
The claims folder, to include a copy of 
this remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.

The examiner is asked to state whether it 
is at least as likely as not (50 percent 
or greater probability) that the reported 
night sweats are of an unknown etiology 
unattributable to a known clinical 
diagnosis with onset during service.  The 
examiner should provide a rationale for 
the opinion.

7.  Thereafter, readjudicate the claims, 
with consideration of all evidence 
obtained since the most recent 
supplemental statement of the case (SSOC) 
was issued.  If the benefits sought on 
appeal are not granted, issue a new SSOC 
and give the veteran and his 
representative an appropriate amount of 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



